Case 1:19-cr-00900-AT Document 19 Filed 04 2429c Paget of 1

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
Federal Defenders 52 Duan || DATE FILED: _ 4/24/2020
OF NEW YORK, INC.
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown
Attorney-in-Charge

April 22, 2020

By ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Lazaro Morales
19 CR 900 (AT)

Dear Judge Torres:

In light of the ongoing COVID-19 public health emergency, I write with the consent of
the government to request an adjournment of Mr. Morales’s May 13, 2020 sentencing hearing. I
respectfully request that the sentencing hearing be adjourned for a period of approximately 90
days. This is the first request for an adjournment of sentencing. As stated above, the government
consents to this request and would be available for a sentencing hearing approximately 90 days
from the scheduled date.

Respectfully submitted,

/s/
GRANTED. The sentencing scheduled for May Zawadi Baharanyi

13, 2020 is ADJOURNED to August 19, 2020, Assistant Federal Defender
at 2:00 p.m. Defendant's sentencing submission 212-417-8735/ 917-612-2753
is due two weeks prior to sentencing. The

Government's sentencing submission is due one

week prior to sentencing.

SO ORDERED.
Dated: April 24, 2020
New York, New York }-

 

ANALISA TORRES
United States District Judge
